Citation Nr: 1608554	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1978 until September 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his November 2012 substantive appeal, the Veteran requested a live videoconference hearing before a Member of the Board.  In September 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed May 1983 rating decision, the RO denied entitlement to service connection for a right knee disability based on a finding that the Veteran did not have a current right knee disability.  The RO also denied entitlement to service-connection for a left knee disability based on a finding that there was no left knee injury or disease incurred in service.

2.  The evidence associated with the claims file subsequent to the May 1983 rating decision shows that the Veteran has a current diagnosis of bilateral knee degenerative joint disease.  That evidence relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

3.  In an unappealed February 2008 rating decision, the RO denied reopening of the Veteran's claim of entitlement to service connection for a left knee disability based on a finding that no new and material evidence had been submitted to show that the Veteran's claimed left knee disability was incurred in service.

4.  The evidence associated with the claims file subsequent to the February 2008 rating decision includes testimony about an in-service injury to the left knee.  That evidence relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA is not applicable, however, where further assistance would not aid the appellant in substantiating their claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (West 2014) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision to reopen the Veteran's claims on appeal, further assistance is unnecessary to aid the Veteran in substantiating those claims.  In light of the Board's favorable decision as to those claims, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

The regulation does not require new and material evidence as to each previously unproven element of a claim, and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Initially, the Board notes that an August 2010 rating decision denied reopening of the Veteran's claims of entitlement to service connection for right and left knee disabilities.  Within one year of that decision, the Veteran filed a new claim for service connection for right and left knee disabilities.  Under 38 C.F.R. 3.156(b), because the Veteran submitted new and material evidence within one year of the August 2010 decision, that decision is not final. Thus, it does not serve as the last final decision for either the right or left knee disabilities.

1.  Right knee disability

In a May 1983 rating decision, the RO denied the Veteran's claim for service connection for a right knee disability on the grounds that, upon examination, there was no evidence of a right knee disability or diagnosis.  The Veteran did not appeal that decision and it became final.

The pertinent evidence of record at the time of the May 1983 rating decision included the Veteran's service treatment records (STRs) showing a May 1981 in-service right knee sprain with swelling and pain, and a VA musculoskeletal examination with radiographic testing results that showed no right knee condition.

Pertinent evidence submitted after the May 1983 rating decision includes VA treatment records showing that the Veteran has a history of a right knee injury status post arthroscopy in 2001, and a current diagnosis of bilateral degenerative joint disease of the knees.  

The Board finds that the VA treatment records are new and material as they relate to a previously unestablished fact necessary to substantiate the claim: namely a current right knee disability.  The Board finds that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a right knee disability is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Left knee disability

By way of background, in a May 1983 rating decision, the RO denied the Veteran's claim for service connection for a left knee disability.  Although it was noted that there was slight sub-patella crepitus on motion of the left knee, service connection for the left knee was denied as there was no evidence of a left knee injury or disease in service.  

In the February 2008 rating decision, the RO denied the Veteran's claim to reopen his previously denied claim for a left knee disability on the grounds that the Veteran had not submitted any new and material evidence showing that his claimed left knee disability was incurred in service.  The Veteran did not appeal that decision and it became final.

The pertinent evidence of record at the time of the February 2008 rating decision included the Veteran's STRs, which were silent for any complaints or treatment related to the left knee; and VA medical records from January 2007 to February 2008, which were silent for treatment of a left knee condition.

The pertinent evidence of record that has been received since the February 2008 rating decision includes statements from the Veteran that he injured his left knee while playing football in service and was treated at a German hospital; lay statements from friends of the Veteran indicating that the Veteran has had mobility issues due to his in-service injury since he separated from service; and VA medical records from 2008 documenting that the Veteran reported left leg pain that had its onset 20 years prior.

The Board finds that the Veteran's statement, the lay statements, and the VA treatment records are new and material as they relate to a previously unestablished fact necessary to substantiate the claim: namely an in service injury to the left knee.  The Board finds that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a left knee disability is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a right knee disability is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a left knee disability is reopened.


REMAND

In light of the decision to reopen the Veteran's claims of entitlement to service connection for right and left knee disabilities, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of any currently present right or left knee disabilities.  

In addition, in a September 2009 statement, the Veteran stated that his right leg problems were due to having to overcompensate for his injured left knee.  Upon remand, it is necessary to consider the Veteran's claim for service-connection for a right knee disability to include as secondary to a left knee disability.

Additionally, attempts to identify and obtain any outstanding, current treatment records should be completed before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and representative with notice with respect to secondary service connection claims.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Identify and obtain any pertinent, outstanding VA medical records and associate them with the claims file.  

3.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims on appeal that is not currently of record can be obtained.

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present right or left knee disabilities.  The claims file, to include a copy of this REMAND, must be made available to the examiner, and review of such must be noted in the examination report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

Upon completion of the foregoing, the examiner should provide the following opinions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability is etiologically related to active duty, in particular to the documented in-service right knee sprain with swelling and pain.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability was caused by the Veteran's left knee disability?  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's left knee disability?  The examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

(d)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability is etiologically related to active duty.  The examiner asked to specifically address the 1983 notation of slight sub-patella crepitus on motion of the left knee as reported in the May 1983 rating decision. 

The examiner must consider the Veteran's lay assertions regarding onset and continuity of symptomatology, to include his statements regarding a football injury to the left knee in service.  Any medical opinion provided must be supported by an adequate rationale.  

5.  After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

6.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


